       Case 1:14-cv-00913-LTS-OTW Document 171 Filed 09/13/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


SADIS & GOLDBERG, LLP,                          Case No.        14-cv-00913(LTS)(OTW)

                       Plaintiff,

        - against -

SUMANTA BANERJEE,

                       Defendant.



PLAINTIFF’S MOTION FOR ATTORNEY FEES UNDER FEDERAL RULE OF CIVIL
                       PROCEDURE 37(a)(5)(B)

        Pursuant to Fed. R. Civ. P. 37(a)(5)(B), Plaintiff Sadis & Goldberg, LLP (“Sadis”)

respectfully requests, by and through its undersigned counsel, that this Court enter an Order

requiring Defendant Sumanta Banerjee (“Banerjee”) to pay $10,890 for Sadis’ attorney fees

borne opposing Banerjee’s baseless motion to quash Sadis’ subpoenas on HRB Tax Group

(“HRB”) and Fidelity Investments (“Fidelity”). In particular:

        1.       On May 15, 2019, Sadis filed two proposed orders for subpoenas on HRB and

Fidelity respectively. (Dkt. Nos. 140 & 141.) The subpoena to HRB sought work files and

communications related Banerjee and his wife’s 2013–2016 tax returns.        The subpoena to

Fidelity sought account opening and modification documents and account statements for

Banerjee’s two Fidelity accounts.

        2.       On May 31, 2019, Banerjee moved to quash the subpoenas. (Dkt. No. 146)

Banerjee’s motion was not based on any of the grounds listed in Fed. R. Civ. P. 45(d)(3), but

rather relevancy. (Id. at 1.)




{00379294.DOCX; 1}
        Case 1:14-cv-00913-LTS-OTW Document 171 Filed 09/13/19 Page 2 of 3




         3.      On July 11, 2019, Sadis filed a memorandum of law—attaching 6 exhibits and

citing extensively from deposition testimony—opposing the motion to quash. (Dkt. No. 155.)

         4.      On August 20, 2019, Banerjee filed a reply memorandum of law in support of his

motion to quash. (Dkt. No. 162.) Due to problems with Banerjee’s filing, the Court ordered

Sadis to file Banerjee’s file Banerjee’s Reply which Said did on August 23, 2019. (Dkt. No.

164.)

         5.      On August 26, 2019, the Court denied Banerjee’s motion to quash. (Dkt. No.

165.) The Court found that the information sought in both subpoenas was relevant. (Id. at 4.)

The Court found that the subpoena to HRB was necessary to fill in gaps regarding Banerjee’s tax

returns that neither Banerjee nor his wife were able to explain at deposition. (Id.)

         6.      With respect to the Fidelity subpoena, the Court noted that Sadis had requested

account opening and modification documents and account statements from Banerjee in August of

2018 but that Banerjee did not produce any documents in response. (Id.) It was only later, after

noticing deposits from a Fidelity account in Mrs. Banerjee’s bank account statements, that Sadis

discovered the existence of Banerjee’s two Fidelity accounts.          (Id.)   Had Banerjee been

forthcoming and produced the requested documents in the Fall of 2018, the subpoenas would not

have been necessary. (See id at 5, n. 2.)

         7.      All in all, the Court found that Banerjee’s motion to quash was without “any

basis” and the information sought by Sadis was “plainly relevant to the issue of Defendant’s

domicile. (Id. at 5.)

         8.      As such Sadis is requesting the Court order Banerjee to pay Sadis for its attorney

fees borne in opposing Banerjee’s baseless motion to quash under Rule 37(a)(5)(B).             See

Pegoraro v. Marrero, No. 10 CIV. 00051 AJN, 2013 WL 55829, at *4 (S.D.N.Y. Jan. 4,




{00379294.DOCX; 1}                               2
       Case 1:14-cv-00913-LTS-OTW Document 171 Filed 09/13/19 Page 3 of 3




2013), report and recommendation adopted, No. 10 CIV. 00051 AJN, 2013 WL 1448769

(S.D.N.Y. Apr. 9, 2013) (awarding to Plaintiff attorney fees incurred in opposing a motion for

protective order).

        9.       Attached as Exhibit A is a true and correct copy of the Bill of Ben Hutman for

hours spent in opposing Banerjee’s motion to quash. In total, Mr. Hutman spent 19.8 hours

researching, drafting, and filing Sadis’ opposition—including a motion to file documents that

Banerjee designated “confidential” under seal. At Mr. Hutman’s billing rate of $550 an hour, the

total cost is $10,890.

        10.      These fees are reasonable for an attorney of Mr. Hutman’s experience in New

York City.       See Au New Haven, LLC v. YKK Corp., No. 15CV03411GHWSN, 2018 WL

333828, at *7 (S.D.N.Y. Jan. 5, 2018) (approving fees of $650 and $530 per hour). Additionally,

Sadis did not include paralegal time and time related to filing Banerjee’s Reply in support of his

motion to quash.

        11.      For the above reasons, Sadis respectfully requests that this Court order Defendant

Banerjee to pay Sadis $10,890 in attorney fees.



Dated: New York, NY                                   SADIS & GOLDBERG LLP
September 13, 2019
                                                           /s/ Ben Hutman
                                                      By:    Ben Hutman
                                                      551 Fifth Avenue, 21st Floor
                                                      New York, New York 10176
                                                      Telephone: (212) 573-6675
                                                      Email: bhutman@sadis.com




{00379294.DOCX; 1}                                3
